Citation Nr: 0709840	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  00-20 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of gunshot 
wound to the right leg, Muscle Group XII, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
January 1946.  He is a World War II combat veteran.  


This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2000 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied a rating higher than 30 percent 
for residuals of gunshot wound to the right leg, Muscle Group 
XII, and musculocutaneous nerve, which had been in effect 
since March 1949.  In December 2005, the Board granted a 
separate 10 percent rating for nerve injury as a residual of 
the gunshot wound, but denied a rating higher than 30 percent 
for muscle injury residuals.  The veteran appealed to the 
U.S. Court of Appeals for Veterans Claims (Court) only that 
portion of the Board decision that denied an increased rating 
for muscle injury residuals.  In December 2006, the Court 
ordered that the Board readjudicate only the muscle injury 
increased rating issue consistent with the parties' December 
2006 Joint Motion for Partial Remand.  Therefore, only that 
matter is addressed below.         


FINDINGS OF FACT

1.  The veteran has severe muscle damage to the lower right 
leg as a result of a gunshot wound injury sustained in 
combat.

2.  The veteran has a surgical scar on the fibula side of the 
right leg, about 5.5 inches long.  Although the scarred area 
is reported to be slightly depressed and jagged in 
appearance, it is well-healed and is not reported to be 
symptomatic; it does not cause additional functional 
impairment.     


CONCLUSION OF LAW

The criteria for an increased rating for residuals of gunshot 
wound to the right leg, Muscle Group XII, currently rated as 
30 percent disabling, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.55, 4.56, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5167, 5256-5263, 5270-
5274, 5275, 5276-5284 (2006), 4.73, Diagnostic Codes 5311-
5312 (2006), 4.118 (2001, 2006); Esteban v. Brown, 6 Vet. 
App. 259 (1994); DeLuca v. Brown, 8 Vet. App. 202 (1995); 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Evaluation

Service connection for residuals of gunshot wound, right leg, 
has been in effect since January 1946, with an initial 10 
percent rating effective January 18, 1946.  A 30 percent 
rating, which has been in effect since March 19, 1949, is 
protected under 38 C.F.R. § 3.951(b).  The 1946 rating 
worksheet supporting the grant of service connection 
indicates that the veteran's gunshot wound injury was to the 
lower right leg characterized as affecting Muscle Group XI.  
It is not until the April 1949 rating action that the 
disability was characterized as a Muscle Group XII injury.  
Rating actions before then indicate a Muscle Group XI injury.  
The present appeal arises from a July 1999 increased rating 
claim.  Between April 1949 and July 1999 increased rating 
claim, the veteran did not seek a rating increase.  

Based on the foregoing rating history, the present extent of 
disability is the focus of the Board's decision.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) (The present level of 
disability is of primary concern in a claim for an increased 
rating; more recent evidence is generally the most relevant 
in such a claim, as it provides the most accurate picture of 
the current severity of the disability.).  Accordingly, while 
the Board considers all evidence of record pertinent to 
gunshot wound residuals consistent with general provisions 
requiring it to consider the whole recorded history (see 
38 C.F.R. §§ 4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991)), its focus necessarily must be on pertinent 
evidence dated near and after July 1999, when the veteran 
filed the most recent increased rating claim.

Musculoskeletal disability is primarily the inability to 
perform normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  38 
C.F.R. § 4.40 (2006).  Evaluation of joint disabilities rated 
on limitation of motion requires consideration of functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45 (2006).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration is to 
be given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  VA is to recognize actually painful, unstable, 
or maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and non weight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2006).

Injury to Muscle Group XII, anterior muscles of the leg, is 
evaluated under 38 C.F.R. § 4.73, Diagnostic Code 5312 
(2006).  Muscles in Group XII affect dorsiflexion, extension 
of toes, and stabilization of the arch; and consist of 
tibialis anterior, extensor digitorum longus, extensor 
hallucis longus, and peroneus tertius.  Injury to Muscle 
Group XI (posterior and lateral crural muscles and muscles of 
the calf) is evaluated under Diagnostic Code 5311.  Muscles 
in Group XI affect propulsion and plantar flexion of the 
foot, stabilization of the arch, flexion of the toes, and 
flexion of the knee.  They consist of triceps surae 
(gastrocnemius and soleus), tibialis posterior, peroneus 
longus, peroneus brevis, flexor hallucis longus, flexor 
digitorum longus, popliteus, and plantaris.     

Under Diagnostic Codes 5311 and 5312, slight muscle injuries 
are noncompensable; moderate injuries are assigned 10 
percent; moderately severe injuries are assigned 20 percent; 
and severe injuries are assigned 30 percent. Under 38 C.F.R. 
§ 4.56(d), ratings for muscle injuries are classified as 
slight, moderate, moderately severe, or severe, depending on 
the type of injury sustained, the history and complaints, and 
objective clinical findings.  Cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, 
fatigue-pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56(c).  The term "severe" 
disability is defined in 38 C.F.R. § 4.56(d)(4) to include 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  Objective 
findings would include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.

In December 2005, the Board noted that a 30 percent rating, 
which has been in effect since 1949, is the highest schedular 
rating permissible for "severe" muscle damage (38 C.F.R. 
§ 4.56(d)(4)), whether the veteran's injury is considered to 
have predominantly affected Muscle Group XI or XII.  In this 
appeal, the veteran contends that that determination was 
erroneous and that the record demonstrates injury to both 
muscles groups, and, as such, separate ratings are warranted 
for each affected muscle group, citing 38 C.F.R. § 4.56(b).  
See December 2006 Joint Motion for Partial Remand, p. 7.      

Diagnostic Codes 5311 and 5312 each permit a maximum 30 
percent rating.  The former Code is specific to muscles in 
the foot and knee; the latter Code, to those in the ankle and 
foot.  A rule on combined ratings, as found in 38 C.F.R. 
§ 4.55(e), precludes separate ratings under those Codes that 
evaluate injury to muscles in the foot and leg.  
Specifically, under that provision, if there are compensable 
muscle group injuries in the same anatomical region but not 
acting on the same joint, separate ratings cannot be assigned 
under Diagnostic Code 5311 and 5312.  Instead, the elevation 
for the most severely injured muscle group will be increased 
by one level and used as the combined evaluation for the 
affected muscle groups.

In December 2005, the Board ultimately determined that injury 
to Muscle Group XII and superficial peroneal nerve appear to 
affect different functions of the foot, and on that basis, 
assigned an additional 10 percent rating for nerve damage 
without violating the rule against pyramiding.  38 C.F.R. 
§ 4.14.  However, the above-cited principle governing 
combined ratings for muscle injury disabilities is clear that 
muscle injuries affecting the same anatomical region (here, 
regardless of whether Muscle Group XI or Muscle Group XII was 
most "affected," only the lower right leg was the site of 
the gunshot wound, and as such, only one anatomical region 
was affected), but which do not act on the same joint cannot 
be assigned multiple ratings.  38 C.F.R. § 4.55(e).  That 
would not be true if, for instance, the veteran had 
sustained, e.g., gunshot wound injury to an arm, in addition 
to the right leg.  Then separate ratings under multiple 
muscle injury rating codes could be assigned, although such 
ratings still would be subject to combined-rating provisions 
in 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.55(f).  However, 
here, because the "same" anatomical region was affected by 
the gunshot injury, multiple ratings cannot be assigned under 
more than one muscle injury Code, even if the Board were to 
assume that more than one joint in the lower right extremity 
was affected by the combat injury.  And, because Codes 5311 
and 5312 each permit a maximum 30 percent rating and that 
rating already in effect, an increase by one level of the 
most severely injured muscle group (see 38 C.F.R. § 4.55(e)) 
is not permissible here.  If, for instance, a 20 percent 
rating had been in effect, whether under Diagnostic Code 5311 
or 5312, the Board could have "increased by one level" the 
muscle injury residuals rating to 30 percent, and as well, 
assigned a separate rating for nerve injury (and an 
additional rating for scar residuals, if the evidence 
warranted that), without violating 38 C.F.R. § 4.14 or the 
aforementioned principles of combined ratings for muscle 
injury.             

That said, the Board has considered this claim from a 
perspective that a higher evaluation might be warranted based 
specifically upon Diagnostic Codes concerning functional 
impairment of the right lower extremity (i.e., limited motion 
due to factors such as pain and fatigability) not specific to 
muscle injury.  Specifically, 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256-5263 evaluate knee and leg disabilities; 
Diagnostic Codes 5270-5274 evaluate ankle disabilities; 
Diagnostic Code 5275 evaluates shortened lower extremity; 
Diagnostic Codes 5276-5284 evaluate foot disabilities.  The 
Board also has considered whether the veteran effectively has 
loss of use of part or all of the right leg/foot due to the 
service-connected disability even if no amputation took place 
(see 38 C.F.R. § 4.71a Diagnostic Codes evaluating amputated 
body parts).  See also 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.68 (combined 
rating for a disability of an extremity cannot exceed the 
rating that may be assigned if the extremity were to be 
amputated at the elective level).

Given the rule against pyramiding, however, of these various 
Codes, the Board has considered, in particular, those that 
make available higher-than-30 percent rating now in effect 
under a muscle injury Code, so as to enable the Board to 
grant a higher schedular rating.  These Codes either do not 
apply to the veteran's case because the evidence does not 
show the veteran has a relevant diagnosis or because the 
evidence does not show manifestation of relevant functional 
limitation or symptomatology (e.g., anklyosis of the right 
knee or ankle; markedly limited range of motion of the leg; 
loss of use of foot); there is no allegation or evidence that 
the right leg is shorter than the left due to the gunshot 
wound.  

There is some evidence indicating functional impairment.  For 
instance, 2001 VA outpatient medical records indicate that 
the veteran was issued a cane to assist in ambulation, but he 
is able to generally move on his own independently and does 
not have a foot drop, as noted in the September 2004 VA 
compensation and pension examination (C&P) report.  His chief 
complaint with respect to this disability is persistent lower 
leg and foot pain (more fully addressed below), which could 
affect functioning.  However, the clinical records dated from 
1999, in particular, do not indicate actual functional 
impairment and limitation of motion significant enough that a 
40 percent or higher rating is warranted based upon other 
Codes not specific to muscle injury.  

Further, with respect to functional limitation, discussion of 
traumatic arthritis or degenerative changes at the site of 
the gunshot wound is in order.  With respect to arthritis, 
under VA General Counsel opinions VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98, when a claimant has a disability rating 
under Diagnostic Code 5257 and there is X-ray evidence of 
arthritis, but a compensable rating for limitation of motion 
is not assigned under Diagnostic Code 5260 or 5261, a 
separate rating could be assigned under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 (degenerative arthritis) or 5010 
(traumatic arthritis, rated under 5003 criteria).

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will rated on the basis of 
limitation of motion under the appropriate Codes for the 
specific joint or joints involved (Diagnostic Code 5200, 
etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  The 20 percent and 10 percent 
ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion, nor will they be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.  In Hicks v. Brown, 8 Vet. App. 417 
(1995), the Court noted that Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or group 
of minor joints caused by degenerative arthritis, established 
by X-ray evidence, to be limited motion even though a range 
of motion may be possible beyond the point when pain sets in.  

The veteran has been diagnosed with degenerative joint 
disease in the right knee and right ankle, based upon X-ray 
evidence.  See March 1999 VA X-ray records for the right 
foot, tibia, and fibula, showing shrapnel fragment in the 
subcutaneous tissues of the right calf, some "mild" 
degenerative changes in the right knee and "mild" spurring 
at the Achilles tendon insertion, and spurring in the tibial 
spines.  Arthritis, however, essentially is evaluated based 
upon limitation of motion caused thereby, based upon 
objective evidence, to include arthritis confirmed by X-ray 
and other associated findings like muscle spasms and swelling 
at the affected site.  Arthritis is not assigned a separate 
evaluation solely because it is diagnosed and attributed to 
an in-service event.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2006).  An additional rating for degenerative arthritis 
is assigned where the limitation of motion of the joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s).  

Some of the criteria for assigning a 30 percent rating for 
severe muscle injury include the very factors that also would 
be considered for additional rating for arthritis, as the key 
function of muscles is physical movement and arthritis, as 
stated above, essentially evaluates impeded motion and 
functioning.  For instance, tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side would indicate severe impairment of 
function.  See 38 C.F.R. § 4.56(d)(4).  Here, the Board does 
not dispute that the veteran has degenerative changes at the 
site of the injury upon which service connection is based, 
nor that those changes appear to have been attributed to the 
in-service injury.  The Board also acknowledges, again, ample 
evidence in the form of the veteran's complaints and some 
objective evidence of functional impairment and pain 
particularly with repetitive motion.  See July 2002 C&P 
report documenting "positive fatigability," and this seems 
to be related to use and pain on use.  As documented in the 
C&P reports, the veteran also described functional 
limitations, such as need of assistance of a cane to steady 
himself when walking.  However, the 1999 X-ray reports 
plainly state that no fracture or dislocation was detected, 
and they seem to characterize the extent of degenerative 
changes at the affected site as mild.  Even current X-rays 
did not disclose definite evidence of a fracture.  See 
September 2004 C&P report.  He also does not have muscle 
spasms, and current 
X-rays are generally normal, as noted in the September 2004 
C&P report.  As such, evidence pertaining to arthritis, on 
the whole, does not present adequate objective evidence or 
pathology so as to support a separate evaluation for 
arthritis in addition to the 30 percent assigned for 
"severe" muscle injury, which, in this case, seems to have 
considered limited movement.      

Also, any symptomatic scar at the site of the gunshot wound 
would be permissible as an impairment associated with the 
service-connected disability consistent with Esteban v. 
Brown, 6 Vet. App. 259 (1994).  With respect to scarring 
resulting from the gunshot wound, the evidence dated in and 
after 1999 contains little relevant discussion, perhaps 
because scarring itself is asymptomatic, nor is it reported 
as a major residual problem associated with the injury.  It 
is noted that January 2002 and September 2004 VA C&P reports 
describe the residual scarring (surgical scar on the fibula 
side of the right leg, about 16 centimeters or 5.5 inches 
long).  Although it is noted in the July 1999 and September 
2004 C&P reports that there is some unevenness and that the 
scar is jagged in appearance, the scar is barely visible and 
is "well-healed" with "no sign of infection."  See 2002 
and 2004 C&P reports.  Nor do any of the VA medical treatment 
records disclose complaints about a symptomatic scar, or 
indicate that there is additional functional limitation due 
to scarring.  As such, the Board does not find adequate basis 
for a separate Esteban rating for scar residuals under 
38 C.F.R. § 4.118, pre-revision or current (Diagnostic Codes 
7803, 7804, 7805 (2001); Diagnostic Codes 7801, 7802, 7803, 
7804, 7805 (2006)).     

Extraschedular Evaluation

The Board also considered whether an extraschedular 
evaluation is warranted here.  Ordinarily, VA's ratings 
schedule will apply unless there are exceptional or unusual 
factors that render application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In such 
cases, extraschedular evaluation is considered commensurate 
with average earning capacity impairment due solely to 
service-connected disabilities.  See 38 C.F.R. § 3.321(b)(1) 
(2006).  An extraschedular rating is warranted where the 
"case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  Id.  It has been held that the extraschedular 
rating issue is a component of an increased rating claim.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996); see also 
VAOPGCPREC 6-96.

The record does not support a finding that extraschedular 
evaluation is warranted; it does not show that service-
connected disability produces marked interference with his 
employment or precipitates frequent hospitalization.  See 38 
C.F.R. § 3.321(b) (2006).  Nothing in the evidence supports a 
finding that the disability picture due to gunshot wound 
residuals is so exceptional or unusual so as to warrant 
extraschedular consideration.  It is relevant that the VA 
medical treatment records dated within the last several years 
do not document treatment, confinement, or hospitalization 
for symptoms specific to gunshot wound residuals.  In fact, 
the only medical records specific to this claim dated in and 
after 1999, the time period pertinent to this claim, consist 
of VA-ordered C&P examination reports; the veteran himself 
reported during C&P examination that he does not seek medical 
attention specific to gunshot wound residuals, but takes 
medication for leg pain.  The record also indicates that he 
retired from gainful employment many years before filing his 
1999 claim.  Although voluntary retirement, whether or not 
based on age, certainly does not preclude extraschedular 
evaluation, the fact that the veteran retired long ago, 
within the context of evidence pertinent to this claim, tends 
not to support a conclusion that the current level of the 
disability at issue now so markedly affects the veteran's 
employment such that a schedular rating would be inadequate 
or inappropriate.  Moreover, given that the various C&P 
examination findings appear to document mild functional 
impairment due to gunshot wound injury residuals, a 
conclusion that extraschedular consideration is warranted 
would be inconsistent with the totality of the evidence 
before the Board.   

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against a higher rating for 
muscle injury residuals.  There is no reasonable doubt to be 
resolved.  38 C.F.R. § 4.3 (2006).  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Appeal to the Board was perfected before enactment of the law 
requiring the notice discussed above.  As such, VA cannot be 
deemed to have erred in not providing a pre-AOJ decision 
notice where no such notice was mandated, but the veteran is 
entitled to notice and subsequent process during the appeal 
period.  See Pelegrini v. Principi, 18 Vet. App. at 120.

In August 2004, VA sent the veteran a letter advising him 
that a higher rating for his combat injury residuals requires 
evidence of worsened disability.  He was told that evidence 
particularly pertinent to the claim would be medical records 
concerning recent treatment.  That letter also advised him 
that, if he identifies the sources of pertinent evidence, 
then VA would assist him in securing the missing items from 
those sources, but that he ultimately is responsible for 
substantiating his claim with evidence not in federal 
custody.  It advised the veteran that he may submit any 
evidence in his possession that he believes might be 
pertinent to his appeal.  The Statement of the Case (SOC), 
Supplemental SOCs (SSOCs), and the Board's December 2005 
decision discussed various rating criteria governing the 
disability.  Those items explained why a higher rating is 
denied for muscle injury residuals.  The June 2005 SSOC cited 
38 C.F.R. § 3.159, from which the "fourth element" notice 
requirement is derived.  

The Board acknowledges the failure to provide notice 
consistent with Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(notice of what considerations govern the assignment of 
disability ratings and effective dates for degree of 
disability and service connection).  That failure, however, 
does not materially prejudice the veteran.  The claim for 
service connection was substantiated long ago.  Moreover, 
rating criteria specific to the disability at issue have been 
provided in various items, including the December 2005 Board 
decision, during the course of the appeal.  Lack of notice on 
criteria governing effective dates cannot prejudice the 
veteran as this decision denies a rating higher than 30 
percent for muscle injury residuals.  

Further, it is evident that the veteran and his 
representative are aware that the veteran has the right to 
submit additional evidence and argument concerning his 
disability during the course of the appeal.  See last full 
paragraph, p. 8, December 2006 Joint Motion for Partial 
Remand.  Even as of February 2007, the representative 
submitted additional argument, but neither the veteran, nor 
his representative, argued a specific notice defect or 
prejudicial error based on inadequate notice; nor did either 
indicate that additional evidence would be forthcoming, but 
that the veteran needs more time to submit it, or that he 
needs VA assistance to secure missing evidence.  Based on 
such communication even after full notice was provided and 
the foregoing discussion, the Board fails to find basis for 
prejudicial error due to any substance notice defect, 
including that due to timing of the notice.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question not addressed by the AOJ, the Board must consider 
whether prejudice occurred); 38 C.F.R. § 20.1102 (2006) 
(harmless error).  
  
VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical records, VA clinical 
records, C&P examination findings, and the veteran's 
statements.  Despite appropriate notice, the veteran has not 
identified additional sources of pertinent, existing evidence 
missing from the record and which he desires VA to review.  
The record does not reflect communication from the veteran, 
whether in the form of his own statement or through the 
provision of new clinical evidence, that would suggest that 
the disability might have worsened since the December 2005 
Board decision so as to warrant deferment of a decision 
pending further clinical evaluation.  Therefore, the Board is 
not precluded from deciding this appeal based on the record.  


(continued on next page)


ORDER

An increased disability rating for residuals of gunshot wound 
to the right leg, Muscle Group XII, currently evaluated as 30 
percent disabling, in addition to the 10 percent in effect 
for nerve damage associated with the same injury, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


